Citation Nr: 1126722	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury, to include headaches and a cognitive deficit.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back and spine condition.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder condition, to include as secondary to a neck or cervical spine disability.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee condition.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee condition.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart condition, to include as secondary to medications for a psychiatric disability.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C, also claimed as liver condition.

9.  Entitlement to service connection for residuals of a head injury, to include headaches and a cognitive deficit.

10.  Entitlement to service connection for a psychiatric disability.

11.  Entitlement to service connection for a back and spine condition.

12.  Entitlement to service connection for hepatitis C, also claimed as liver condition.

13.  Entitlement to service connection for residuals of frostbite to the hands.

14.  Entitlement to service connection for scars of the shoulders and head.
 
15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

By way of background, the Veteran contends that during service, the cargo hatch of an armored personnel carrier (APC) that he was riding on became unlocked, fell on his head, and knocked him to the ground.  He further contends that all of his claimed disabilities (excluding hepatitis C and frostbite residuals) are either a direct or secondary result of this accident.  

In November 1980, the Veteran filed service connection claims for residuals from the accident, to include headaches.  The Newark, New Jersey RO denied the claim in a January 1981 administrative decision.  

The claims file was subsequently transferred to the RO in New York, New York.

In June 2005, the Veteran requested that his claim of service connection for a psychiatric disability be reopened.  In August 2005, the Veteran filed a claim of service connection for a severe head injury secondary to the APC accident.  In September 2005, the RO declined to reopen the psychiatric disability claim.  The RO also characterized the head injury issue as a new service connection claim, which it denied.  The Board disagrees, and finds that the Veteran is seeking service connection for the same disability (residuals of a head injury) as that for which service connection was denied in 1981.  In correspondence dated in February 2006, the Veteran asked for "reconsideration one more time" and stated that his psychiatric condition was secondary to head trauma.  He attached a written statement concerning the alleged head injury.  The RO construed this correspondence as a request to reopen both claims.  The Board disagrees, and construes the correspondence as a timely notice of disagreement with the September 2005 rating decision.  The RO continued the previous denial of service connection for residuals of a head injury and a psychiatric disability in April 2006.  

In May 2007, the RO denied service connection for residuals of frostbite and scars; declined to reopen claims of service connection for a back and spine condition, a right shoulder condition, a right knee condition, a psychiatric disability, a left knee condition, a heart condition, residuals of a head injury, and hepatitis C; and denied the claim for TDIU.   
 
The issues have been recharacterized to more accurately reflect the Veteran's claims, the medical evidence, and the procedural history.

On appeal in April 2010, the Board remanded the case so that a Travel Board hearing could be scheduled.

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  

At the beginning of the appeal, the Veteran was represented by the New York State Division of Veterans Affairs (NYSDVA).  A May 2009 Form 21-4138 shows that the NYSDVA revoked the power of attorney.  The Veteran has not appointed another representative.

The issue of entitlement to service connection for a dental condition, to include oral surgery and extraction of several teeth, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The applications to reopen the claims of service connection for a right shoulder condition and a heart condition; the reopened issues of service connection for residuals of a head injury, a psychiatric disability, a back and spine condition, and hepatitis C; the issues of entitlement to service connection for scars of the shoulders and head, a right knee condition, and a left knee condition; and the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1981 administrative decision, the RO denied a claim for headaches; the Veteran did not appeal the decision, and it is now final.

2.  Evidence submitted since the RO's January 1981 administrative decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claim for residuals of a head injury, and therefore raises a reasonable possibility of substantiating the issue on appeal.

3.  In a January 2002 rating decision, the RO denied a claim for a psychiatric disability.  The Veteran initiated an appeal of the claim, but did not perfect that appeal; the January 2002 decision is now final.

4.  Evidence submitted since the January 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claim for a psychiatric disability,  and therefore raises a reasonable possibility of substantiating the issue on appeal.

5.  In a January 2001 rating decision, the RO denied a claim for a back and spine condition.  The Veteran initiated an appeal of the claim, but did not perfect that appeal; the January 2001 decision is now final.

6.  Evidence submitted since the January 2001 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claim for a back and spine condition, and therefore raises a reasonable possibility of substantiating the issue on appeal.

7.  In a January 2002 rating decision, the RO denied a claim for hepatitis C.  The Veteran initiated an appeal of the claim, but did not perfect that appeal; the January 2002 decision is now final.

8.  Evidence submitted since the January 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claim for hepatitis C claim, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

9.  Residuals of frostbite to the hands are not currently shown.


CONCLUSIONS OF LAW

1.  The January 1981 administrative decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the January 1981 rating decision is new and material, and the claim for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The January 2002 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence submitted since the January 2002 rating decision is new and material, and the claim for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The January 2001 rating decision that denied service connection for a back and spine condition is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence submitted since the January 2001 rating decision is new and material, and the claim for a back and spine condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  The January 2002 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence submitted since the January 2002 rating decision is new and material, and the claim for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

9.   Residuals of frostbite to the hands were not incurred in or aggravated by service; current residuals have not been shown.  38 U.S.C.A §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

I.  Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

The Veteran's claims to reopen service connection for residuals of a head injury, a psychiatric disability, a back and spine condition, and hepatitis C based on new and material evidence have been considered with respect to VA's duty to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that new and material evidence has been secured to reopen these claims, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to the claim of service connection for residuals of frostbite, a pre-adjudication letter sent to the Veteran in November 2006 informed him of what evidence was required to substantiate a direct service connection claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The November 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating , as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records, VA treatment records, and personnel records.  The Veteran was provided the opportunity to give testimony before the Board.  He  contends that he is in receipt of benefits from the Social Security Administration (SSA).  However, he has indicated that those records relate to injuries received in the APC accident.  See October 2006 SSA Application.  There is no suggestion that records held by SSA would be pertinent to the claim for service connection for residuals of frostbite.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Significantly, the Veteran has not identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that have not been obtained.  In fact, when asked during the April 2010 hearing if he currently receives treatment for his hands, the Veteran replied that the VA gives him pain pills "for my whole body."  See Hearing Transcript at 28.  

A VA examination was not provided.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record does not show any evidence of a current frostbite residuals diagnosis.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability.  No VA examination is necessary in order to decide the claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Residuals of a Head Injury

Service connection for headaches was denied by the RO in January 1981 because there was no evidence showing that this condition was incurred in or aggravated by service or that it still existed.  In August 2005, the Veteran submitted his current claim for residuals of a head injury.  The RO denied the claim in April 2006, finding that there was no evidence this condition occurred in or was aggravated by service.  The RO denied the claim again in May 2007, finding that new and material evidence had not been submitted to reopen the claim.  

Evidence submitted after the January 1981 rating decision includes VA treatment records from October 1999 to November 2008.  In October 2000, the Veteran was admitted to the St. Albans VAMC's residential psychiatric program.  The initial psychiatric evaluation noted that the Veteran reported being hit in the head many times by his brother as a child.  He also reported an in-service head injury.  The Axis III diagnoses included status post head injury.

In February 2001, the Veteran underwent a neuropsychological evaluation to assess his complaints of confusion and memory difficulties and his self-reported history of head trauma.  He reported suffering a head injury during service when a heavy metal cargo hatch hit him on the head and knocked him unconscious.  The Veteran's sister reported that their father and brother "horribly abuse[d]" the Veteran and "beat him all the time, punching him in the head and knocking him into the wall."  The beatings were so severe that the Veteran was hospitalized at least three times, and once he was beaten unconscious and left for dead.  She also reported that the Veteran was involved in a few car accidents in his 20's and that his "head was banged up," but she could not remember any details.  

The psychologist administered several diagnostic tests.  The Veteran's executive functioning ranged from intact to quite impaired, reflecting the differential effect of probable left frontal brain damage.  He showed evidence of left hemi-inattention in his visual field, particularly when the visual target was surrounded by distracting stimuli, suggesting right parietal damage.  The Veteran also showed evidence of verbal and non-verbal memory impairment, although his verbal memory was much more impaired, suggesting a preponderance of left posterior damage to the temporal lobe.  His working memory and verbal learning/memory ability were impaired.  Motor ability testing suggested the presence, but not the location, of brain dysfunction.  Visual spatial ability testing suggested right posterior damage, possibly of the parietal area.  His language functioning was severely impaired.  The psychologist determined that this pattern of impairment "suggests a multi-focal pattern of brain damage probably related to his left frontal lobe, bilateral damage to his temporal lobes, but more his left temporal lobe, and damage to his right parietal area, which seems consistent with multiple traumatic brain injury."   

An April 2001 neurology consultation record indicates that the Veteran was referred by his primary care provider for evaluation of headaches.  The clinician noted a history of head trauma in 1978.  The Veteran reported a history of migraine headaches for many years.  He described the headaches as vertex and frontally or diffuse all over with a burning and pressure sensation.  The clinician diagnosed "migraine headache syndrome or ? posttraumatic headache" and history of remote head trauma.  A May 2001 mental health treatment record shows that the Veteran complained of painful burning sensations on his scalp area and severe headaches.  

A June 2006 mental health treatment record shows that the Veteran reportedly had had head pain since an accident sustained during service.  The Axis III diagnoses included headaches. 

This evidence is new in that it was not of record in January 1981.  Additionally, the  newly-submitted evidence is not cumulative and redundant of evidence already of record.  Specifically, there is a diagnosis of headaches and cognitive deficits, which have been linked to service.  No such evidence was of record at the time of the prior denial, when the RO found that the headaches neither occurred in nor were caused by service.  
 
Evidence submitted after the January 1981 decision also includes statements submitted by the Veteran and his April 2010 testimony.  In March 2002 and June 2003, the Veteran stated that while stationed in Germany, he was struck on the head by a cargo hatch of the APC that he was riding in.  The vehicle was moving at the time, and he was standing up on the APC.  This injury occurred during a war games exercise.  He did not receive medical attention.  In July 2005, the Veteran stated that he had suffered a severe head injury during service caused by "the ramp of an APC."  In May 2009, the Veteran stated that the injury occurred in Munich in 1979, and that the blow to his head was so severe he had to be resuscitated.  He was discharged upon returning to the company.  The Veteran's April 2010 testimony reiterated these statements.  

There is no mention in the STRs of the alleged APC accident.  However, from November 1980 through his April 2010 hearing testimony, the Veteran has maintained that he was injured as the result of an APC accident during service.  Although the details vary somewhat (for example, the Veteran has alternatively alleged that he was resuscitated at the scene or briefly lost consciousness), the Veteran's story has remained consistent.  Personnel records establish that he was stationed with Company A, 1st Battalion, 16th Infantry in Germany from February 1979 until his discharge.  The Veteran is competent to state that which he observed in service.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board finds the Veteran to be credible and concedes the in-service accident.

Because this evidence establishes a nexus, it is material, as it relates to an unestablished fact necessary to substantiate the claim (i.e. a relationship to service).  Additionally, this evidence raises a reasonable possibility of substantiating the claim.  Based on the above, the Board finds the additional evidence to be both new and material and the claim is reopened.  The appeal is granted to this extent only.  

Psychiatric Disability 
 
Service connection for a psychiatric disability was denied by the RO in January 2001 because it determined that there was no medical evidence that the Veteran's psychiatric disability occurred in or was caused by his service.  The RO denied the claim again in January 2002 because it determined that there was no evidence linking the Veteran's current psychiatric disability to service.  In June 2005, the Veteran submitted his current claim for a psychiatric disability.  The RO denied the claim in May 2007, finding that new and material evidence had not been submitted to reopen the claim.  

Evidence submitted after the January 2002 decision includes VA treatment records.  In June 2006, the Veteran reported intrusive thoughts of in-service trauma in which he was hit on the head by a ramp door.  He avoided situations reminding him of the incident.  He reported recurrent nightmares of the event.  He also had a startle response to touch and sound.  The Axis I diagnosis was PTSD and paranoid schizophrenia.  In August 2006, the Veteran stated that during service he was hit on the head by an APC track door-ramp.  He tried to avoid anything that reminded him of the accident.  He had sleep problems because of dreams about the accident.  He also had a high startle response to noise.  The Axis I diagnoses were adjustment reaction with mixed emotions of anxiety and depression secondary to the accident in service, and schizophrenia paranoid type chronic in remission.  A letter dated October 2006 reiterates the August 2006 findings.  In November 2008, a VA psychiatrist diagnosed the Veteran with major depression, recurrent, and PTSD due to a fall from an APC vehicle.

This evidence is new, as it was not of record at the time of the prior determination in January 2002.  Additionally, the newly-submitted evidence is not cumulative and redundant of evidence already of record.  VA treatment records indicate that the Veteran's psychiatric disability is causally related to his service.  No such evidence was of record at the time of the prior denial, when the RO found that there was no evidence of a nexus.  

Because this evidence establishes a nexus, it is material, as it relates to an unestablished fact necessary to substantiate the claim (i.e. a relationship to service).  Additionally, this evidence raises a reasonable possibility of substantiating the claim.  Based on the above, the Board finds the additional evidence to be both new and material and the claim is reopened.  The appeal is granted to this extent only.  

Back and Spine

Service connection for back pain was denied by the RO in January 1981 because it determined that the Veteran had failed to submit evidence showing that his condition was incurred in or aggravated by service and that it still existed.  The RO denied a claim for back and spine problems in October 1997 and December 1999 after the Veteran failed to report for a VA examination.  In January 2001, the RO denied the claim again, finding that there was no current diagnosis.  In October 2006, the Veteran submitted his current claim for a back condition.  The RO denied service connection for a back and spine condition in May 2007, finding that new and material evidence had not been submitted to reopen the claim.  

Evidence submitted after the January 2001 rating decision includes VA treatment records.  In July 2001, the Veteran gave a history of a lumbosacral sprain "several years ago."  He was diagnosed with chronic lumbosacral spasm, "rule out pseudoparkinsonism due to antipsychotic medication."  November 2002 X-rays of the thoracic spine showed osteoporosis, degenerative changes, and hypertrophic osteophytes.  2004 X-rays of the lumbosacral spine showed mild degenerative joint disease with mild bony spur formation at L4 and L5.  In March and August 2006, the Veteran reported having back pain ever since a 1980 in-service injury.

This evidence is new, as it was not of record in January 2001.  Additionally, the newly-submitted evidence is not cumulative and redundant of evidence already of record.  VA treatment records contain a diagnosis of a back disability.  No such evidence was of record at the time of the prior denial, when the RO found that there was no current back disability.  

Because this evidence contains diagnosis of a back disability, it is material, as it relates to an unestablished fact necessary to substantiate the claim (i.e. a current diagnosis).  Additionally, this evidence raises a reasonable possibility of substantiating the claim.  Based on the above, the Board finds the additional evidence to be both new and material and the claim is reopened.  The appeal is granted to this extent only. 

Hepatitis C

Service connection for hepatitis C was denied by the RO in January 2001 because there was no medical evidence that the Veteran's hepatitis C occurred in or was caused by his military service.  The RO denied the claim again in January 2002, finding that there was no evidence that the Veteran was exposed to hepatitis C risk factors while in service.  In October 2006, the Veteran submitted his current claim for hepatitis C.  The RO denied the claim in May 2007, finding that new and material evidence had not been submitted to reopen the claim.  

Evidence submitted after the January 2002 rating decision includes the Veteran's April 2010 hearing testimony.  The Veteran has testified that he contracted hepatitis C from a contaminated air gun during service.  The Veteran's testimony is presumed to be credible for the purposes of reopening his claim.  This evidence is new in that this risk factor was not of record in January 2002.  Additionally, the newly-submitted evidence is not cumulative and redundant of evidence already of record.  This evidence is related to an unestablished fact necessary to substantiate the claim (i.e. an in-service hepatitis C risk factor).  Based on the above, the Board finds the additional evidence to be both new and material and the claim is reopened.  The appeal is granted to this extent only.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he was exposed to severe cold weather while serving in Germany.  Personnel records establish that he was present during the winter months.  The Veteran contends that as a result he now has frostbite affecting his hands.  He claims that he currently has pain in his hands.  

STRs do not show any incident of frostbite.

In February 2000, the Veteran underwent a general medical examination upon entry into a VA inpatient psychiatric program.  In May 2001, the Veteran submitted to a VA joints examination.  No residuals of frostbite were mentioned during either examination.  July and August 2006 VA treatment records show that the Veteran's extremities were examined; skin was normal, and peripheral pulses were palpable.  A July 2007 strength and sensory examination of the upper extremities was normal.  The Veteran first reported an in-service frostbite injury in October 2006 when he filed his claim for service connection.

The Veteran is competent to report his exposure to cold and current pain in his hands.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pain alone, however, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The record does not show any in-service or post-service diagnoses of frostbite residuals.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran has argued that he has current residuals of frostbite of his hands related to exposure to cold weather in service, this is not a matter for an individual without medical expertise and his opinion does not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran's lay assertions have been considered, they do not outweigh the medical evidence of record, which does not contain any evidence of frostbite residuals to the hands.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a head injury is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a back and spine condition is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened.

Service connection for residuals of frostbite to the hands is denied.


REMAND

Residuals of a Head Injury 

The Veteran seeks service connection for residuals of a head injury, to include headaches and cognitive deficits.  Specifically, he contends that these residuals are related to the in-service APC accident during which he was hit on the head by a door.  As stated above, the evidence of record supports a finding that the Veteran was in fact involved in an APC accident during an in-service training exercise.  The Veteran has also reported childhood head trauma.  A February 2001 VA treatment record establishes symptoms of cognitive and memory impairment.  

Based on the Veteran's history of a head injuries during childhood, a significant head injury in service (which may have resulted in a loss of consciousness), the subjective complaints of headaches since service, current diagnoses of headaches and brain damage, and a VA opinion linking these symptoms to either the in-service accident or the childhood abuse, a medical opinion is necessary to resolve this claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Psychiatric Disability

The Veteran claims that he has a psychiatric disability as a result of the in-service APC accident.  He has complained of psychiatric problems since service.  The medical evidence also indicates that he has identified another stressful event prior to service.  VA treatment records dated October 2000 and February 2001 indicate that the Veteran suffered numerous beatings as a child.  The Veteran has been variously diagnosed with adjustment disorder, depression, PTSD, bipolar disorder, and schizophrenia.  However, it is unclear from the VA treatment records whether the Veteran's psychiatric disability is due to the childhood abuse or to the in-service APC accident.  Therefore, a medical opinion is necessary to resolve this claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Back and Spine Condition

The Veteran testified that he sustained back and spine injuries when he fell off the APC and hit the ground.  

The January 1980 Chapter 5 separation examination contains a normal clinical evaluation of the spine.  However, the Veteran reported back pain on the accompanying medical history report; the clinician wrote "recurrent back pain."  

A January 2000 VA treatment record shows that the Veteran reported a previous back injury that occurred when he slipped in the cargo bay of a transport airplane; he had had intermittent back pain ever since.  In February 2000, he reported that he had suffered a back injury during service in 1980.  In March 2000, he reported a history of low back pain since an in-service injury.  In October 2000, the Veteran reported that he had suffered a back injury during service while riding in a transport carrier.  

In September 2000, the Veteran was diagnosed with chronic low back pain, likely myofascial.  In July 2001, he was diagnosed with chronic lumbosacral spasm, "rule out pseudoparkinsonism due to antipsychotic medication."  November 2002 X-rays of the thoracic spine showed osteoporosis, degenerative changes, and hypertrophic osteophytes.  2004 X-rays of the lumbosacral spine showed mild degenerative joint disease with mild bony spur formation at L4 and L5.

The Veteran has given a history of a significant back injury in service.  He reported recurrent back pain upon separation, and he has complained of back pain since service.  The current medical evidence demonstrates lumbar disabilities.  The claim must therefore be remanded for a VA examination to obtain an opinion as to whether the current lumbar disabilities are related to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Heart Condition

The Veteran contends that he has a heart condition that is related to service.   He testified during the April 2010 hearing that he experienced fatigue during service.

During the April 2010 hearing, the Veteran raised a new theory that medication he takes for psychiatric disabilities causes his heart to "kick and go fast."  He indicated that doctors at the Brooklyn VAMC had stopped a treadmill test for this reason.  At the time of the RO's January 2002 decision, the Veteran had not raised this secondary service connection theory.  The Board finds that this theory is simply a new theory for the previously denied claim.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See, e.g., Robinson v. Mansfield, 21 Vet App 545 (2008); Ashford v. Brown, 10 Vet. App. 120 (1997).  

An August 2003 VA treatment record contains a diagnosis of coronary artery disease (CAD).  The clinician recommended that the Veteran follow up with cardiac catheterization.  However, an October 2007 VA treatment record indicates that the Veteran's prior medical history included cardiac catheterization for a positive stress test, which was negative for CAD.  

The Board has remanded the reopened claim of service connection for a psychiatric disability.  The psychiatric disability issue is inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a heart condition, to include as secondary to medications for a psychiatric disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  A decision on the heart claim must therefore be deferred until action on the psychiatric claim is completed.

Hepatitis C

For service connection to be granted for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's current hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

STRs contain records of inoculations or vaccinations, but there are no findings indicative of hepatitis C during active service.  

On the Veteran's October 1978 entrance and January 1980 separation examinations, the examiners noted no abnormalities, including body marks or tattoos.  On the January 1980 medical history report, the Veteran indicated that he did not have a history of jaundice or hepatitis.  

A January 2000 VA treatment record establishes that the Veteran was diagnosed with hepatitis C.  At that time, he denied drug abuse.  

A May 2001 VA hepatitis and liver examination reports show that the Veteran reportedly tested positive for hepatitis in November 2000.  His risk factors consisted of a 1978 head injury that required a blood transfusion.  He denied a drug history, occupational blood exposure, and high risk sexual activity.  The Veteran also denied symptoms of chronic liver failure other than fatigue and intermittent generalized abdominal discomfort.  He was not receiving any treatment.  He denied any significant weight change in the past several years.  There was no evidence of malnutrition or a vitamin deficiency.  The examiner noted that there was no documentation in the claim file to support the claim of a blood transfusion that occurred while the Veteran was in the military.  Thus, she opined that hepatitis C was not related to the Veteran's service.  

A July 2001 VA treatment shows that the Veteran was reportedly diagnosed with hepatitis C in 1997.  At that time, he denied drug use and multiple sexual partners.  The Veteran had one tattoo that he had received while stationed in Germany.  He also reported receiving a blood transfusion after the in-service APC accident.

In a correspondence dated August 2001, the Veteran listed three risk factors for hepatitis C:  (1) two blood transfusions that he received during service as a result of the APC accident; (2) exposure to blood from other people's injuries as a result of the APC accident; and (3) shared razors with other soldiers.

During his April 2010 hearing, the Veteran stated that he contracted hepatitis C during service from a contaminated air gun.  

VBA Fast Letter 04-13 states:

While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .

Post-service treatment records show that the Veteran has chronic hepatitis C. 
They also show three possible in-service risk factors for hepatitis C - jet air gun inoculation, blood transfusion(s), and a tattoo.  There is no evidence of a blood transfusion during  service.  Nor is there any evidence that the Veteran received an  air gun inoculation or a tattoo; however, the Veteran is competent to assert the occurrence of these risk factors.   See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board accepts the Veteran's assertion that he received an air gun inoculation and a tattoo during service.  The May 2001 VA examiner did not discuss air gun inoculation as a possible risk factor.  Thus, the opinion is of little probative value.  Accordingly, a medical opinion is needed to determine the nature and etiology of the Veteran's hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

Scars

The Veteran claims that he has scars on both shoulders and his head due to injuries he received in the APC accident.  VA treatment records do not show any current treatment with respect to the alleged scars.  However, the Veteran's competent and credible testimony as to the existence of the scars, as well as his statements regarding his injuries during service, raise a reasonable possibility of a nexus to military service.

Thus, a VA examination is necessary with respect to the Veteran's shoulder and head scars because the evidence of record raises a reasonable possibility of a link to service for those claimed disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Shoulder

The Veteran contends that he injured his right shoulder when he fell to the ground from the APC.  Alternatively, he contends that his shoulder condition is secondary to a neck or cervical spine disability caused by the accident.  

The Board notes that the RO denied service connection for a neck problem in October 1997; the Veteran initiated an appeal of the claim, but did not perfect that appeal.  The RO denied service connection for a neck condition again in December 1999 and January 2001.  The Veteran did not file a notice of disagreement, and the January 2001 claim is final.  Thus, the issue of service connection for a neck or cervical spine disability is not in appellate status.

For claims to re-open, VA must notify a claimant of the basis for the prior denial and the evidence and information that is necessary to reopen the claim and establish entitlement to the underlying claim for the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Although a notification letter dated in November 2006 was issued in this matter, it does not comply with Kent.  The letter informed the Veteran that a claim for a shoulder condition was denied in a January 2002 rating decision, and defined new and material evidence.  However, it did not inform him of the basis for the prior denial of service connection for a right shoulder condition.  The letter also failed to provide notice regarding his claim for secondary service connection, including notice of the amendment to 38 C.F.R. § 3.310.

Upon remand, the Veteran should be issued a notification letter that complies with Kent and provides the evidence and information needed to substantiate a claim for secondary service connection for a right shoulder condition.

TDIU

The Veteran alleges that he is unemployable due to a psychiatric disability.  If service connection is granted for a psychiatric disability it will impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, the Veteran's TDIU claim must be deferred pending the outcome of this claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).

The record reflects that there are outstanding post-service VA treatment records.  In a June 2007 correspondence, the Veteran stated that he had been going to the Brooklyn VAMC for "20 plus years."  He did not specify which disabilities he received treatment for during that time period.  During the April 2010 hearing, the Veteran clarified that he received treatment for his back and heart conditions from the Brooklyn VAMC.  A review of the record reveals treatment records from the Brooklyn VAMC dated December 2002 through July 2003, February 2005 through October 2005, March 2006 through November 2006, and February 2007 through October 2007.  The Veteran testified that he recently received treatment for his back from the VAMC in Manhattan.  The claims file contains no treatment records from that facility.  The Veteran also testified that he received treatment for his psychiatric disability from the VAMC in Lyons and St. Albans starting in 1998.  The claims file contains treatment records from the Lyons VAMC from December 1999, and from the St. Albans VAMC from January 2000.  All VA records are constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, these records must be obtained.  

Finally, with respect to all remanded claims, to include both knees, the record reflects that the Veteran is in receipt of SSA benefits.  The Veteran testified that he receives Social Security Income (SSI) from the SSA.  The Veteran's former representative submitted an October 2006 SSA application for disability insurance benefits.  In that application, the Veteran referenced a 1980 in-service head injury and stated that he had filed for disability benefits twice in 2000 and was approved in 2002.  A June 2000 VA treatment record indicates that a social security disability (SSD) application was pending.  The Veteran's former representative has identified these records as relevant.  Where there is notice a veteran is receiving SSA disability benefits, VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide correct and legally sufficient notice to the Veteran regarding his petition to reopen a previously denied claim for service connection for a right shoulder condition, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice must inform the Veteran that his claim was most recently and finally denied in a January 2002 decision, and that the underlying basis of that denial was that there was no evidence that a right shoulder injury was incurred during service.

Also, provide notice of 38 C.F.R. § 3.310 and an amendment to that regulation, effective October 10, 2006, for the purpose of implementing the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).

2. Obtain pertinent VA outpatient treatment records from the Manhattan Campus of the VA NY Harbor Healthcare System from October 2005 to the present; from the St. Albans VAMC from January 1998 to December 1999; from the Lyons VAMC from January 1998 to November 1999; and from the Brooklyn VAMC from January 1987 to November 2002, August 2003 to January 2005, November 2005 to February 2006, and December 2006 to the present.  Any negative responses should be noted.

3. Appropriate efforts should be taken to obtain a complete copy of all SSA disability determinations with all associated medical records.

4. After the completion of #1-3, schedule the Veteran for a VA neurological examination by a physician with appropriate qualifications in the evaluation of traumatic brain injury.  The physician must determine whether any current residuals of head injury and/or the subjective complaints of headaches and cognitive deficits are at least as likely as not (50 percent chance or greater) related to service.  The examiner must be informed that an in-service armored personnel carrier accident is established.  Any indicated studies should be performed.  

The claims file must be reviewed in entirety, including all relevant history of the Veteran dating back to his childhood head injuries, including the February and April 2001 VA treatment records.  

If the examiner concludes that any current  neuropsychological disability, to include headaches and cognitive deficits, are not related to service, the examiner is to opine as to their likely etiology.

A full and complete rationale for all opinions is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for a VA mental disorders examination with the appropriate medical professional.  All indicated tests and studies should be performed.  The examiner should identify all current psychiatric disabilities and diagnoses, and should opine as to whether it is at least as likely as not that any such were caused or aggravated by service.  The examiner must accept as fact that the Veteran suffered head trauma during service.  

The claims file must be reviewed in entirety, including all relevant history of the Veteran dating back to his childhood abuse, including the October 2000 and February 2001 VA treatment records.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Schedule the Veteran for a VA orthopedic examination with the appropriate medical professional to determine the etiology of any current lumbar spine disability.  The examiner must be informed that an in-service armored personnel carrier accident is established.

The examiner should identify all current disabilities of the lumbosacral spine.  All indicated tests and studies should be performed.  The examiner must determine whether it is at least as likely as not that any currently diagnosed lumbosacral spine disability is related to service.

The claims file, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

A rationale for all opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. Schedule a VA examination with the appropriate medical professional to determine whether it is at least as likely as not that the Veteran's current hepatitis C is causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically address the in-service risk factors alleged by the Veteran (air gun inoculation, blood transfusion, tattoo).  It is essential that the report includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was, or was not, the source of the Veteran's hepatitis C.  See VBA Fast Letter 04-13.  The examiner must address the May 2001 VA examination report, the July 2001 VA treatment record, the Veteran's August 2001 statement, and his April 2010 testimony.

The claims file, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8. Schedule the Veteran for a VA examination with an appropriate medical professional in order to determine the nature and etiology of the claimed scars of the shoulders and head.  

The VA examiner should note any scar(s) found on the Veteran's right shoulder, left shoulder and head, and render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the scar(s) arose during or as a result of the Veteran's service.  The examiner must be informed that an in-service armored personnel carrier accident is established.  

The examiner should also describe in detail the Veteran's scar(s), to include a discussion of whether the scar(s) is painful on examination, and whether it results in any limitation of function.  The size (width and length) of the scar(s) should be measured.

The claims file, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


